Original proceeding in mandamus. Relator is the duly appointed, qualified and acting administrator with the will annexed of the estate of Edward A. Buder, deceased. His letters of administration were granted by the Probate Court of the City of St. Louis. The respondent is the clerk of that court. On the presentation of relator's petition for mandamus an alternative writ issued directing respondent to designate, in accordance with the provisions of Sections 10405, 10406 and 10407, Revised Statutes 1919, a newspaper published and circulated in the city of St. Louis wherein relator could publish a notice of the grant of such letters of administration, or show cause why he should not do so.
Section 10405 just referred to provided that the judges of the circuit court of cities of more than one hundred thousand inhabitants, sitting as a board, should biennially, and pursuant to notice duly given, receive sealed proposals from daily newspapers published *Page 324 
in such cities for the publication of all advertisements, judicial notices and orders of publication required by law to be made, and should award the printing of all such publications to the newspaper naming the lowest and best bid. Section 10406 provided that in case an award should not be made until after the then existing contract for such printing had expired the parties interested might, or in case of proceedings pending in court the clerk thereof should, designate the newspaper in which the publications required in the meantime to be made should be printed. Section 10407 provided that the publication of said advertisements, orders and notices, if made in the newspaper so designated by said board or clerk should be valid and sufficient. In 1923 the Legislature passed a bill which purported to repeal Sections 10405, 10406, 10407, Revised Statutes 1919, and enact new sections in lieu thereof to be designated by the same numbers. [Laws 1923, pp. 324, 325.] These new sections provide in substance that in all cities which have a population of one hundred thousand or more inhabitants all advertisements, judicial notices and orders of publication required by law to be made shall be published in some daily newspaper which has a general circulation and which has been published for at least one year; that the judges of the circuit court of such cities sitting as a board, shall biennially, pursuant to notice, hold a hearing, and at such hearing determine and desigate of record what newspapers are qualified as above described, for the publication of legal notices; that the newspapers who petition the board for designation as qualified newspapers, and are so designated by it, shall not charge or be allowed for the publication of such notices exceeding a named maximum rate; and that no public notice directed by any court or required by law to be published in a newspaper shall be valid unless published in a daily newspaper qualified therefor under the provisions of the act; provided, that in cases where the judge of the court having jurisdiction *Page 325 
over the subject-matter shall deem it for the best interest of the parties in interest, he may authorize the publication of notices in some other newspaper and at a higher rate.
The alternative writ, following the petition, alleged that relator was appointed administrator with the will annexed of the estate of Edward A. Buder, deceased, as heretofore stated; that Edward A. Buder died testate in the State of Illinois, leaving creditors in the State of Missouri; that said deceased was survived by a widow and children; that at the time of his death he was seized and possessed in fee simple of certain described real estate situated in the city of St. Louis; that said real estate was subject to the payment of the debts of said deceased and the widow's dower; "that said administration is being had on the estate of said deceased in order to clear the title of and from any such charges;" that there was not then in force in the city of St. Louis any contract for the publication of judicial notices, under the provisions of Section 10405, Revised Statutes 1919, the one theretofore last made having expired December 31, 1923; that relator had requested respondent to designate, in accordance with the provisions of Section 10406, Revised Statutes 1919, a newspaper in which relator can make publication of notice of letters to creditors; and that respondent had refused, and still refuses, to do so.
It was further alleged that Sections 10405, 10406 and 10407, Revised Statutes 1919, were still in force because the repealing act of 1923 was void on constitutional grounds. The alleged constitutional defects were specifically pleaded, but in view of the disposition that must be made of the case we deem it unnecessary to set them out.
In his return respondent admitted that he was the Clerk of the Probate Court of the City of St. Louis; that relator was the administrator with the will annexed of estate of Edward A. Buder, deceased, and was appointed *Page 326 
as such by the court of which respondent was clerk; and that said deceased died seized of the real estate described in the alternative writ. Respondent further stated that he refused to specifically designate a newspaper at the request of the relator in which to make publication of the latter's notice to creditors, pursuant to Section 10406, Revised Statutes 1919, for the reason that said section was expressly repealed by the said Act of 1923 which was a valid exercise of legislative power. For a further return respondent denied each and every other allegation contained in the alternative writ.
Respondent challenges relator's right to mandamus on the ground that the latter has no interest in the relief sought. Relator in turn insists that as such challenge was not made in the return the question raised by it was waived. Whether relator has any interest to be subserved by the performance of the alleged duty he seeks to compel at the hands of the respondent goes, however, to the former's cause of action and not merely to his capacity to sue. [Gruender v. Frank, 267 Mo. 713.] It is always incumbent upon a plaintiff to allege and prove sufficient facts to show that he is concerned with the cause of action averred, and is the party who has suffered injury by reason of the acts of defendant. It is not enough that he alleges a cause of action existing in favor of someone, he must show that it exists in favor of himself, and that it accrued to him in the capacity in which he sues. [31 Cyc. 102.]
Relator sues in his representative capacity. He seeks to compel the doing of an act which he alleges is essential to a valid publication of notice of the grant of letters of administration to him. As administrator of what concern is it to him whether there be a valid publication of notice of letters, or any publication at all? The provisions for the giving of such notices are purely statutory. And his only duty in connection therewith is to sign a notice prepared and attested by the judge or clerk of the probate court. All duties in respect to the publication
of the *Page 327 
notice are expressly imposed upon "the judge or clerk of said court." [Sec. 74, R.S. 1919.]
It might be suggested that an administrator is a trustee for all parties having a beneficial interest in the estate under his administration and that by reason of that relationship the general duty rests upon him to see that all provisions of law with respect to the administration of estates are complied with. But an administrator is not a general trustee. He becomes a trustee only with respect to the property or assets which come into his custody or control under color of his office. With reference to such property he is a trustee for the creditors and the persons who will share in its distribution after the payment of debts, or have an interest in it otherwise. As such a trustee then what duty or interest of his is involved in the giving of notice of letters of administration? The notice prescribed by the statute is a warning notice. Its specific purpose is to start the running of the special Statute of Limitations which precludes the presentation of demands after a time considerably in advance of the bar of the general statute. The general object is of course to speed up the administration of estates to the end that they may be turned over to the persons beneficially interested in them at the earliest possible moment. It is no doubt incumbent upon the administrator to further this general purpose, but as trustee his specific duties in that regard are created by the particular circumstances of the situation in which he finds himself and are subject to the general conditions imposed upon him. The statute has expressly invested the authority to make publication of notice of letters in another, and if such publication be not made his duty to speed up the administration necessarily finds a limitation in that fact.
It is alleged in the petition and writ, "that said administration is being had on the estate of said deceased in order to clear the title" (to the land of which he died seized) "of and from any such charges" (the debts of creditors). The only persons having any interest in this *Page 328 
objective are the heirs and devisees of deceased. The relator as administrator does not represent them for any purpose. He is not in privity with them: nor does it appear that he is in any respect a trustee for them, there being no averment that he has taken possession of the real estate under an order of court for the purpose of subjecting it to the payment of debts.
Relator's claim for relief is based solely on his contention that the Act of 1923, repealing Sections 10405, 10406 and 10407, Revised Statutes 1919, is unconstitutional. The propriety of declaring a statute unconstitutional in order to award a discretionary writ has been gravely questioned. Clearly it should not be done where the right to the remedy itself aside from that consideration is involved in doubt. [State ex rel. v. McIntosh,205 Mo. 589, 609.] We are of the opinion therefore that the writ in this case was improvidently issued and should be quashed. It is so ordered. Walker, White, James T. Blair and David E.Blair, JJ., concur; Graves, C.J., not sitting.